Citation Nr: 1716122	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-30 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral pain syndrome.  

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral pain syndrome.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1989 to September 1996.

These matters come before the Board of Veterans' Appeals (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which assigned an initial disability rating of 10 percent for left and right knee patellofemoral pain syndrome.

The issues of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sarcoidosis, and of entitlement to a disability rating in excess of 10 percent for right knee instability, were raised by the record in an unsigned May 2015 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to an initial disability rating in excess of 10 percent for left and right knee patellofemoral pain syndrome.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

Generally, a veteran has the right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 20.703 (2016).  In such a case, the Board may not proceed with review of the claims on appeal without first providing the veteran an opportunity for the requested hearing.

Here, the Veteran requested the opportunity to testify during a videoconference hearing on his October 2012 VA Form 9.  In an October 2014 letter, the Veteran was informed that his hearing had been scheduled for December 2014.  This letter was sent to the Veteran at an address on [redacted] in [redacted], Texas.  However, said communication was returned to VA as undeliverable.  In February 2015, a follow-up letter was sent to the Veteran at an address on [redacted] in [redacted], Texas.  Said letter has been marked in the claims file as having been returned as undeliverable.

Accordingly, the Veteran did not appear at the scheduled hearing, and his case was subsequently certified to the Board.

However, it does not appear that the Veteran was properly notified of his December 2014 hearing date.  Accordingly, the Veteran's failure to appear cannot be construed as a desire to withdraw his hearing request.  Further, there is no indication in the claims file that the Veteran intended to withdraw his hearing request at any time.  Therefore, remand is required in this case to schedule the Veteran for a videoconference hearing so that he may provide evidence in support of his claims. See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016). 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and his representative to confirm his current address.  VA's records must be updated to reflect the Veteran's current address.  All efforts to confirm the Veteran's address must be documented in the record.

2.  Schedule the Veteran for a videoconference hearing.  A copy of the Veteran's notification letter and the hearing transcript should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







